IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 14, 2007
                                 No. 06-41465
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

RANDALL JAY ADDISON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 5:06-CR-581-ALL


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Randall Jay Addison appeals the 24-month sentence imposed following his
plea of guilty to transporting illegal aliens for financial gain. We affirm.
      He contends that he was entitled to an offense level reduction for playing
a minor role in the offense. Although Addison might have played a relatively
minor role in a larger conspiracy to smuggle aliens, he fails to show that his role
was minor in relation to the limited conduct of transporting the aliens for which



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41465

he was held accountable. See United States v. Garcia, 242 F.3d 593, 598 (5th
Cir. 2001); United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989) (noting
that one who merely transports contraband is not entitled to reduction). The
district court did not commit clear error by refusing to reduce Addison’s offense
level.
         Addison contends that he should have received a downward departure
from the guidelines range because his criminal history was overrepresented.
This court lacks authority to review the district court's refusal to depart
downward from the advisory guidelines range because the decision was not
based upon any erroneous belief that the district court lacked the authority to
depart. See United States v. Hernandez, 457 F.3d 416, 424 n.5 (5th Cir. 2006).
         Addison contends that his sentence was unreasonable. Addison has not
rebutted the presumption that his sentence at the low end of the advisory
guidelines range was reasonable. See United States v. Alonzo, 435 F.3d 551, 554
(5th Cir. 2006); see also Rita v. United States, 127 S. Ct. 2456, 2462-63 (2007)
         The judgment of the district court is AFFIRMED.




                                        2